                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



EMILY JETER,

               Plaintiff,                                   Case No. 1:18-CV-465

v.                                                          Hon. Gordon J. Quist

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.
                                  /


                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on August 12, 2019, recommending that the Court grant Plaintiff’s

motion for attorney fees and award counsel $5,235.00. The Report and Recommendation was duly

served on the parties and no objections have been filed pursuant to 28 U.S.C. § 636(b).

       THEREFORE, IT IS ORDERED that the Report and Recommendation of the Magistrate

Judge, filed August 12, 2019 (ECF No. 25) is adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s motion for attorney’s fees pursuant to §

406(b) of the Social Security Act (ECF No. 24) is GRANTED. Counsel is awarded fees in the

amount of $5,235.00.



Dated: August 28, 2019                                    /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE
